       Case 3:19-cv-00284-JM-JTK Document 36 Filed 10/06/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

NATHAN ZACHARY MCMULLAN,
ADC #554072                                                                      PLAINTIFF

                                   3:19CV00284-JM-JTK

MAPES, et al.                                                                DEFENDANTS

                                          ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.   There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that Defendants’ Motion for Summary Judgment on the

issue of Exhaustion (Doc. No. 20) is DENIED.

       IT IS SO ORDERED this 6th day of October, 2020.




                                          _________________________________
                                          JAMES M. MOODY, JR.
                                          UNITED STATES DISTRICT JUDGE




                                               1
